Citation Nr: 0507496	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected cervical spine disability.  



REPRESENTATION

Veteran represented by:	Fleet Reserve Association



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 1973 
and from December 1975 through January 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 RO decision, which granted 
service connection and assigned a noncompensable rating for a 
cervical spine disability, effective in February 1994.  

In an October 1995 decision, the RO assigned a 10 percent 
rating for the service-connected cervical spine disability, 
effective in February 1994.  

In February 1999, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  

In June 1999, the Board remanded the case to the RO for 
additional development of the record.  

In June 2001, the RO assigned a 20 percent rating for the 
service-connected cervical spine disability, effective in 
February 1994.  The veteran continued his appeal for a higher 
rating.  In any event, a decision awarding a higher rating, 
but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In October 2003 the Board remanded this case to the RO for 
additional action.  



FINDING OF FACT

The veteran's cervical spine disorder is manifested by no 
more than moderate limitation of motion and stiffness, 
particularly in the morning and upon prolonged periods with 
the neck in one position.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a 
including Diagnostic Code 5003-5290 (2002); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5235-5243 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony before a 
hearing officer at the RO and at a personal hearing before 
the undersigned.  

Further, by March 1995 Statement of the Case, the October 
1995 Supplemental Statement of the Case, the January 1996 
Supplemental Statement of the Case, the October 1996 
Supplemental Statement of the Case, the May 1997 Supplemental 
Statement of the Case, the September 1997 Supplemental 
Statement of the Case, the December 1998 Supplemental 
Statement of the Case, the June 2001 Supplemental Statement 
of the Case, the July 2002 Supplemental Statement of the 
Case, a January 2004 letter, and the October 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought.  

The veteran has been advised via the January 2004 letter and 
October 2004 Supplemental Statement of the Case regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

On a May 1994 VA orthopedic examination, flexion of the 
veteran's neck was noted to be to 50 degrees; his rotation 
was to 70 degrees on the right side and 50 degrees on the 
left.  Side bending was to 25 degrees, bilaterally.  

In July 1995, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  He indicated that his 
neck popped at times and that he experienced occasional pain.  
When he had neck pain, he wore a cervical collar and took 
analgesics.  He reported some neck limitation of motion.  

In February 1999, neck range of motion was within normal 
limits with the exception of rotation to the right, which was 
to 45 degrees.  In May 1999, active right side rotation was 
limited to 45 degrees.  

At a February 1999 hearing before the undersigned Veterans 
Law Judge, the veteran described his cervical spine pain as 
being at a six or seven on a scale of ten.  Sometimes sitting 
brought on the pain, and certain movements could cause pain 
at other times.  

On February 2000 VA orthopedic examination, the veteran 
complained of having on-and-off episodes a neck stiffness and 
soreness.  He reported that baseline pain was four on a scale 
of one to ten and that during flare-ups, pain was an eight on 
that scale.  

His flare-ups occurred about once a week according to the 
veteran, and he noted cervical spine limitation of motion.  
The veteran wore a cervical collar when he slept.  The 
examiner found no radicular symptoms in the arms and hands 
and found no upper extremity weakness.  

On objective examination, forward flexion of the veteran's 
cervical spine was to 30 degrees; his backward flexion was to 
25 degrees; his rotation to the left was to 60 degrees, and 
rotation to the right was to 40 degrees.  The latter was 
limited by pain.  There was no muscular tenderness or 
subjective sensory deficits in the upper extremities, and 
strength was that of 5/5 in the upper extremities.  

The contemporaneous X-ray studies of the neck demonstrated 
mild to moderate degenerative disk disease throughout the 
cervical spine.  There was no sign of cervical spine 
instability.  

The VA examiner diagnosed mild to moderate cervical spine 
degenerative disk disease particularly at C4-5 and C5-6.  

On March 2002 VA orthopedic examination, the examiner found 
no cervical spine tenderness.  The cervical spine range of 
motion was that of 45 degrees of forward flexion; his 
extension was to 45 degrees; his rotation was to 30 degrees 
on the right and to 45 degrees on the left.  Side bending was 
to 15 degrees, bilaterally.  There was 5/5 muscle strength in 
all the muscles of the upper extremities.  

Contemporaneous X-ray studies revealed moderate to severe 
degenerative arthritis of the cervical spine.  The examiner 
diagnosed degenerative arthritis of the cervical spine.  

On May 2003 VA orthopedic examination, the veteran complained 
of having neck stiffness, especially in the morning.  It did 
loosen up during the course of the day, however.  He 
indicated that, when sitting still for a period of time, 
especially when positioned in front of a computer screen, his 
neck stiffened and he felt discomfort.  

Also, when driving, the veteran felt pain when rotating his 
neck while changing lanes and the like.  He complained of 
increasing neck pain and decreasing neck range of motion over 
the years.  He could not bowl due to low back and neck pain, 
but worked on a full-time basis and did not miss any work due 
to neck symptomatology.  He needed no physical therapy or 
neck brace.  

The veteran's forward flexion of the neck was to 45 degrees; 
his extension was to 45 degrees; his lateral bending was to 
20 degrees, bilaterally; his rotation was to 60 degrees on 
the right and to 90 degrees on the left.  

There was increased discomfort with full rotation to the 
right.  The veteran continued to exhibit 5/5 muscle strength 
in all muscle groups surrounding the neck.  

The X-ray studies conducted on that day revealed diffuse 
osteoarthritic changes in the cervical spine and particularly 
at C5-6 with osteophytic spurs at the inferior endplate of C4 
and C5 and the anterior endplate of C6.  There was loss of 
disk space between C5-6 and between C6-7.  There was no 
spondylolithsesis present.  

The examiner commented that there was no weakness in the 
upper or lower extremities, but it was likely that the 
veteran would have additional range of motion loss when 
sitting in front of a computer screen for a prolonged period.  

According to the examiner, there was no weakened movement or 
incoordination due to the lack of radiating pain or 
neurologic sequelae of his arthritic cervical spine disease.  
There could be up to a 50 percent loss in neck range of 
motion, pain, and stiffness with long periods of maintaining 
the neck in one position.  




Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  

The veteran's service-connected cervical spine disability has 
been rated by the RO under the provisions of Diagnostic Code 
5003-5290.  38 C.F.R. §§ 4.20, 4.71a (2002).  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical segment of the spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the cervical 
segment of the spine warrants a 20 percent evaluation.  A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

The Board notes that, under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a (2002, 2004).  

Effective on September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (now codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  

The revised regulations provide as follows:  General Rating 
Formula for Diseases and Injuries of the Spine:  (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine; a 50 percent rating is warranted for 
ankylosis of the entire thoracolumbar spine; a 40 percent 
rating is warranted for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar Spine; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  

A 20 percent rating is for application for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  

The amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.  

For the period before September 2003, no more than a 20 
percent evaluation is warranted in this case.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).  The veteran's cervical 
spine range of motion has waxed and waned with marked 
improvement seen on May 2003 examination.  

However, it has not been shown to be severe.  Indeed, at its 
worse, forward flexion was to 30 degrees, extension to 25 
degrees, rotation to the right of 30 degrees, rotation to the 
left to 45 degrees, and side bending to 15 degrees 
bilaterally.  

The foregoing measurements were taken from the February 2000 
and March 2002 VA examination reports.  The veteran does not 
require physical therapy and in only restricted in his 
ability to bowl.  Although he complains of difficulty, he is 
able to drive.  

Thus, absent severe functional limitation of the cervical 
spine, even with consideration of the veteran's pain, an 
evaluation in excess of 20 percent under Diagnostic Code 5290 
is not warranted at any time during the course of the appeal 
that this Diagnostic Code was applicable.  

The Board notes that other Diagnostic Codes effective prior 
to September 2003 would not yield a higher evaluation in that 
the veteran does not suffer from cervical spine ankylosis, 
residuals of vertebral fracture, intervertebral disc syndrome 
or other symptomatology that would warrant consideration of 
other diagnostic codes.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5285 through 5295 (2002).  

Under the new criteria, a 30 percent evaluation would entail 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to5243 (2004).  

The most restricted forward flexion during the course of the 
appeal was to 30 degrees.  Thus, an evaluation in excess of 
20 percent for the veteran's cervical spine disability under 
the new criteria must be denied.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Excess fatigability, incoordination, or appreciable 
functional loss due to pain and weakness have not been shown.  
Indeed, the veteran's neck only became stiff after prolonged 
periods of stillness such as sitting in front of a computer.  

Significantly, the veteran is able to maintain employment and 
drive.  He does not require physical therapy or a neck brace.  
No additional compensation under the DeLuca criteria is 
warranted, therefore.  



ORDER

An increased, initial rating in excess of 20 percent for the 
service-connected cervical spine disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


